Citation Nr: 0404932
Decision Date: 02/20/04	Archive Date: 05/14/04

Citation Nr: 0404932	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  01-07620A	)	DATE FEB 20 2004
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an increase in a 40 percent rating for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1974.

This case came before the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which granted an increased 
rating, to 40 percent, for the veteran's cervical spine 
disability.  He appealed for an even higher rating.  He 
testified at a Board hearing in March 2002.

A May 6, 2003 Board decision denied a higher rating for a 
cervical spine disability.  In June 2003, the veteran filed a 
motion with the Board to have the May 2003 Board decision 
reconsidered.  As pointed out in a January 2004 Board letter 
to the veteran, the Board has decided to vacate its May 2003 
decision, and the Board will be entering another decision on 
the issue of entitlement to a higher rating for a cervical 
spine disability.  Thus the reconsideration motion is moot.

The purpose of the instant Board decision is to vacate the 
May 2003 Board decision.  A new Board decision will be issued 
which addresses, on a de novo basis, the issue of entitlement 
to a higher rating for a cervical spine disability.


FINDINGS OF FACT

A May 2003 Board decision denied a higher rating for a 
cervical spine disability.  However, such Board decision did 
not provide the veteran with full due process, as the Board 
incorrectly assumed that the veteran had failed to report for 
a scheduled VA examination.


CONCLUSION OF LAW

As the May 2003 Board decision did not accord the veteran 
full due process, the decision must be vacated.  38 C.F.R. § 
20.904(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to its May 2003 Board decision, the Board ordered 
additional development of the evidence, including a VA 
examination.  A January 2003 notice from a VA Medical Center 
(VAMC) indicated the veteran had failed to report for a 
scheduled examination.  Accordingly, the May 2003 Board 
decision denied the veteran's claim for an increased rating 
for a cervical spine disability, due to failure to report for 
a scheduled examintion.  See 38 C.F.R. § 3.655.  In May 2003 
correspondence received from the Board in June 2003, the 
veteran said the Board had improperly denied his claim, as 
the VAMC had not scheduled him for an examination.  As 
pointed out in the Board's January 2004 letter to the 
veteran, the Board recently contacted the VAMC and learned 
that the VAMC had not scheduled him for an examination and 
that the prior VAMC report that he failed to report for 
examination was erroneous.

Under these circumstances, the May 2003 Board decision 
deprived the veteran of due process, and thus the May 2003 
Board decision will be vacated.  38 C.F.R. § 20.904(a).  The 
Board will be entering a new decision on the issue of 
entitlement to a higher rating for a cervical disability, and 
such will replace the vacated May 2003 Board decision.  


ORDER

The May 2003 Board decision, which denied a higher rating for 
a cervical spine disability, is vacated.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2






Citation Nr: 0308523	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  01-07 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 40 percent rating for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to February 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which granted an increased 
rating, to 40 percent, for the veteran's service-connected 
cervical spine disability.  The veteran appeals for a higher 
rating.  He testified at a March 2002 Board hearing.  
Thereafter, the Board conducted additional development of 
evidence on the veteran's claim.


FINDING OF FACT

The veteran failed to report for a scheduled VA examination 
pertaining to his claim for an increased rating for his 
service-connected cervical spine disability, and he has not 
provided good cause for his failure to report.


CONCLUSION OF LAW

The claim for an increased rating for a service-connected 
cervical spine disability must be denied due to the veteran's 
failure to report for a scheduled VA examination.  38 C.F.R. 
§ 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
Pursuant to Board development, ongoing VA treatment records 
have been obtained.  The veteran was also scheduled for VA 
examination, but, without good cause, failed to report.  
Under the circumstances, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The veteran served on active duty in the Air Force from June 
1970 to February 1974.  In November 1978, he was granted 
service connection and a 10 percent rating for a cervical 
spine disability.  In September 1979, he was granted an 
increased rating to 20 percent for the condition.  In 
February 1998, he was granted an increased rating to 30 
percent for the condition.  In February 1999, he submitted 
his current claim for an increased rating.  In May 2000, the 
RO granted an increased rating to 40 percent for the cervical 
spine conditioin, and the veteran appealed for a higher 
rating.  He testified at a Board hearing in March 2002.  

In June 2002, the Board ordered additional development of the 
evidence, partly including VA orthopedic and neurological 
examinations.  In a January 2003 letter to the veteran at his 
address of record in Georgia, he was told that he was being 
scheduled for VA examination at the Dublin, Georgia VA 
Medical Center, in connection with his claim for an increased 
rating for a cervical spine disorder; the letter told him 
that, under 38 C.F.R. § 3.655, his claim could be denied if 
he failed to report for examination without good cause.  
Later in January 2003, the VAMC notified the Board that the 
veteran had failed to report for examination.  After the 
January 2003 failure to report for examination, the Board 
noted a question regarding whether the veteran resided in 
Florida or Georgia.  In April 2003, the Board's evidence 
development team called the veteran at his reported address 
in Georgia, and his wife indicated that such is where he 
resided.  That is, it appears the veteran was properly 
notified at his address in Georgia as to the scheduled VA 
examination, but he simply did not report.  The file contains 
no reason for the veteran's failure to report for the 
scheduled VA examination.   

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).

After review of the claims file, the Board concludes that it 
has no choice but to deny the veteran's claim due to his 
failure, without good cause, to report for the January 2003 
VA examination.  38 C.F.R. § 3.655.  Since that time, the 
veteran has failed to furnish any explanation for his absence 
from the examination.  The duty to assist is not a one-way 
street, and the veteran has failed to cooperate in developing 
his claim.  38 C.F.R. § 3.159; Wood v. Derwinski, 1 Vet. App. 
190 (1991).

Inasmuch as the veteran, without good cause, failed to report 
for the VA examination scheduled for January 2003 in 
connection with his claim for an increased rating for a 
cervical spine disability, the claim must be denied.  38 
C.F.R. § 3.655.


ORDER

An increased rating for a cervical spine disability is 
denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

